       Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 1 of 11




R. Blake Hamilton (11395)
Ashley M. Gregson (13716)
Ryan M. Stephens (16336)
DURHAM JONES & PINEGAR, P.C.
111 South Main Street, Suite 2400
Salt Lake City, UT 84111
Telephone: (801) 415-3000
Facsimile: (801) 415-3500
bhamilton@djplaw.com
agregson@djplaw.com
rstephens@djplaw.com

ATTORNEYS FOR DEFENDANTS


     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                          NORTHERN DIVISION


NEHEMIAH MCFARLIN, and ATOATASI
FOX,
                                             DEFENDANTS’ REPLY MEMORANDUM
                       Plaintiffs,             IN SUPPORT OF THEIR RULE 60(b)
                                             MOTION FOR RELIEF FROM JUDGMENT
v.
                                                      (Oral Argument Requested)
BOX ELDER COUNTY; BOX ELDER
COUNTY SHERIFF’S OFFICE; ADAM                       Civil No.: 1:18-cv-00156-DAK
WALKER; JUSTIN ZILLES; SHANE
NEBEKER; STEVEN BERRY; Z. MOORE;                        Judge Dale A. Kimball
L. MAUGHAN; ONEIDA COUNTY;
ONEIDA COUNTY SHERIFF’S OFFICE;
SHERIFF JEFF SEMRAD; DETECTIVE
PATSY SHERMAN; JOHN AND JANE
DOES I-X,

                      Defendants.


       Pursuant to DUCivR 7-1, Defendants Box Elder County, Box Elder County Sheriff’s

Office, Sergeant Steven Berry, Detective Zachary Moore, and Lawrence Maughan
         Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 2 of 11




(“Defendants”), hereby submit this Reply Memorandum in Support of their Rule 60(b) Motion

for Relief from Judgment.

                                           ARGUMENT

         There is only one issue the Court needs to decide to determine whether the parties formed

a valid Rule 68 agreement. That issue is whether Defendants’ Rule 68 offer was ambiguous.

Defendants argue that their Rule 68 offer unambiguously cut off Plaintiffs’ ability to collect all

post-offer fees, including fees for work on Plaintiffs’ fee petition. If Defendants are correct, and

their offer was unambiguous, then there was never a valid Rule 68 agreement. This is because

Plaintiffs admit that they never accepted those terms of the Rule 68 offer. Thus, there was never

a meeting of the minds. And because the Court cannot hold the parties to a contract they never

made, the absence of a valid agreement supporting the entry of judgment presents exceptional

circumstances justifying relief under Rule 60(b).

I.       THE PARTIES NEVER HAD A MEETING OF THE MINDS.

         Plaintiffs’ own arguments demonstrate that there was never a meeting of the minds.

Plaintiffs argue that the language of the Rule 68 offer does not prevent them from collecting

post-offer fees for work on their fee petition.1 Whereas, Defendants argue that the language of

their Rule 68 offer does prevent Plaintiffs from collecting those fees. As long as Defendants’

Rule 68 offer was not ambiguous, this disagreement shows that there was never a meeting of the

minds.


1
 Pls.’ Reply at 19 (Dkt. No. 115); Pls.’ Mot. for Attorney Fees at 26 (Dkt. No. 104); See Pls.’
Opp. at 6 (Dkt. No. 117)(arguing that Plaintiffs are entitled to some post-offer fees despite the
“now accrued” language in the Rule 68 offer).
                                                 2
            Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 3 of 11




        In tacit recognition of this fact, Plaintiffs argue that they are entitled to fees as a matter of

law, separate from the Rule 68 agreement. But this argument is unavailing. The fact that

Plaintiffs are arguing that they are entitled to post-offer fees at all demonstrates that when they

accepted Defendants’ offers, they did not contemplate the fact that the Rule 68 offers prevented

them from collecting post-offer fees. Thus, the relevant issue is whether the Rule 68 offer

unambiguously cut off Plaintiffs’ ability to collect all post-offer fees. If it did, then it is

undisputed that Plaintiffs never accepted those terms of the Rule 68 offer, there was never a

meeting of the minds, and there was never a valid Rule 68 agreement to justify entering

judgment against Defendants.

        A.       The terms of the offer unambiguously cut off Plaintiffs’ ability to collect all
                 post-offer fees.

        Although Plaintiffs recognize that the Rule 68 offer only offered to pay attorney’s fees up

to the date of the offer, they continue to argue that the language of the Rule 68 offer does not

prevent them from collecting post-offer fees for preparing their fee petition. But when a plaintiff

accepts a Rule 68 offer for fees “now accrued,” that agreement unambiguously cuts off a

plaintiff’s right to collect costs and fees after the offer. This includes any fees for drafting a fee

petition.

        As demonstrated in Defendants’ Motion, several cases support the fact that a Rule 68

settlement agreement for attorney’s fees now accrued explicitly precludes a plaintiff from post-

offer fees. See Holland v. Roeser, 37 F.3d 501, 504 (9th Cir. 1994) (stating a Rule 68 agreement

that includes the term“‘[c]osts now accrued’ clearly limits costs to those that accrued prior to the

offer.”); Said v. Virginia Commonwealth Univ./Med. Coll. of Virginia, 130 F.R.D. 60, 64 (E.D.
                                                    3
           Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 4 of 11




Va. 1990) (holding that the plaintiff was not entitled to fees for 11 hours of work spent on his fee

petition after the offer of judgment was made because the Rule 68 agreement was for “costs

accrued to this date.”); Jones v. Federated Dep't Stores, 527 F. Supp. 912, 921 (S.D. Ohio 1981)

(the court declined to grant fees for work done on the attorney’s fees issue because the language

of the settlement offer explicitly excluded as “costs,” post-settlement attorneys’ fees). Plaintiffs’

request for a fee award is based on Defendants’ Rule 68 offer, which only allowed for costs, fees,

and interest “now accrued.” Thus, Defendants’ Rule 68 offer cut off Plaintiffs from any claim to

post-offer fees.

          Plaintiffs claim that they have a “clearly established legal right” to post-offer fees for

preparing and briefing their fee petition.2 Despite this claim, Plaintiffs do not cite a single case in

support of that right. Instead, Plaintiffs only cite cases where there was no Rule 68 agreement in

place. Defendants agree that if there is no Rule 68 agreement, then there is nothing that would

prevent Plaintiffs from obtaining fees for work done on their fee petition. But in this case there is

a Rule 68 offer. And the terms of that offer unambiguously cut off Plaintiffs’ right to collect all

post-offer fees.

          B.      Plaintiffs’ own arguments demonstrate that the offer was not ambiguous.

          Plaintiffs did not address any of the cases Defendants cited in support of their claim that

the “now accrued” language cuts off Plaintiffs’ right to post-offer fees related to their fee

petition. Instead, Plaintiffs argue that the “now accrued” language in Defendants’ Rule 68 offer




2
    Pls.’ Opp. at 6.
                                                    4
        Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 5 of 11




only applies to “interest.”3 This is because Defendants listed “interest” last in their offer to pay

“reasonable costs, attorney’s fees, and interest[…]” But this argument is contradicted by every

other argument Plaintiffs have made about the meaning of the Rule 68 offer. Plaintiffs have

consistently argued that they knew the offer was for fees accrued up through the date of the offer.

That is why Plaintiffs Motion for Attorney Fees claims to only request fees up through the date

they received the offer.4 This shows there was no ambiguity in the fact that the “now accrued”

language applied to all of the costs, including attorney’s fees. Thus, Plaintiffs’ claim that the

offer was ambiguous because of “syntax” is contradicted by their own arguments.

       Both case law and Plaintiffs’ own arguments demonstrate that Defendants’ Rule 68 offer

unambiguously offered to pay reasonable attorney’s fees “now accrued.” Despite the language in

the offer, Plaintiffs’ admit that they did not accept the offer on those terms. Plaintiffs’ argue they

accepted a different offer, an offer that would still allow them to collect post-offer attorney’s fees

as a matter of law.5 The fact that Plaintiffs accepted a different offer is also supported by

Plaintiffs removal of the “now accrued” language from their acceptances, whether intentional or

not, and their continued attempt to collect fees that are prohibited by Defendants’ Rule 68 offer.

Thus, as long as Defendants’ Rule 68 offer unambiguously cut off Plaintiffs’ right to collect fees

for work done on the fee petition, it is undisputed that Plaintiffs did not accept those terms of the

offer, the parties never had a meeting of the minds, and the Rule 68 agreement is void.



3
  Id.
4
  Pls.’ Reply at 19 (Dkt. No. 115); Pls.’ Mot. for Attorney Fees at 26 (Dkt. No. 104).
5
  See Pls.’ Reply at 19-20 (Dkt. No. 115); Pls.’ Mot. for Attorney Fees at 12 (Dkt. No. 104).

                                                  5
        Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 6 of 11




II.    DEFENDANTS ARE ENTITLED TO RELIEF FROM JUDGMENT UNDER
       RULE 60(b).

       Plaintiffs argue that the Court cannot grant a Rule 60(b) motion under any of the

enumerated grounds for relief found in Rule 60(b). This limited view of the Court’s authority is

not based in law. Rule 60(b)(6) even allows courts to provide relief from judgment for “any other

reason that justifies relief.” But Court’s will typically use Rule 60(b)(1) to grant relief from a

judgment that is based on an invalid Rule 68 agreement. This is because it is a mistake to enter a

judgment when there was never a Rule 68 agreement. See Crux Subsurface, Inc. v. Black &

Veatch Corp., No. 11-2053-EFM, 2011 WL 5868315, at *2, 5 (D. Kan. Nov. 22, 2011)(holding

that there was a valid Rule 68 agreement, but stating that if the “acceptance was not a mirror

image of the Offer [then] the Court's entry of judgment must be vacated as a mistake under Rule

60(b)[(1)]”); Stubblefield v. Windsor Capital Grp., 74 F.3d 990, 993 (10th Cir. 1996)(declining

to exercise jurisdiction over the appeal but recognizing that the district court granted the

defendant’s Rule 60(b)(1) motion because the plaintiff’s acceptance of the Rule 68 offer violated

the mirror image rule). Because Defendants’ Rule 60(b) motion presents exceptional

circumstances, Defendants filed it within a reasonable amount of time, and granting the motion

would not be overly prejudicial to Plaintiffs, the Court should grant Defendants’ Rule 60(b)

motion if it finds that there was never a valid Rule 68 agreement.

       A.      This case presents exceptional circumstances that require relief under Rule
               60(b).

       Plaintiffs claim that Defendants have not demonstrated “exceptional circumstances”

justifying relief under Rule 60(b). This case, however, does present exceptional circumstances.

                                                  6
        Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 7 of 11




When a plaintiff’s acceptance does not mirror the terms of the offer, there is no binding Rule 68

agreement. Under those circumstances courts consistently decline to enforce the judgment. See

Stubblefield v. Windsor Capital Grp., 74 F.3d 990, 993 (10th Cir. 1996)(recognizing that the

district court granted the defendant’s Rule 60(b) motion because the plaintiff’s acceptance of the

Rule 68 offer violated the mirror image rule); Medina v. Hous.Auth. of San Miguel Cty., 974 F.2d

1345 (10th Cir. 1992) (Rule 68 offer of judgment could not be enforced because the acceptance

was inconsistent with the offer.); Radecki v. Amoco Oil Co., 858 F.2d 397, 403 (8th Cir.

1988)(Reversing the district court’s entry of judgment when the acceptance of the Rule 68 offer

violated the mirror image rule. Also stating that the court “cannot hold the parties to a contract

they never made [and] the parties must approach the settlement question anew.”) Plaintiffs have

not cited a single case where a court decided to enforce a Rule 68 Offer of Judgment despite the

absence of a valid Rule 68 agreement. Thus, the prospect of enforcing a judgment against

Defendants without a valid Rule 68 agreement is an exceptional circumstance warranting relief

under Rule 60(b).

       B.      Defendants’ Rule 60(b) Motion is timely.

       Defendants’ motion is timely because it was filed within a reasonable time as required by

Rule 60(b). Plaintiffs argue that Defendants should have been aware of Plaintiffs’ violation of

the mirror image rule at the time Plaintiffs purportedly accepted the offer. This is because

Plaintiffs’ notices of acceptance did not include the crucial “now accrued” language. But

Defendants were not fully aware of the facts supporting their motion for relief under Rule 60(b)

until Plaintiffs filed their motion for attorney’s fees on April 29, 2020 and requested post-offer

                                                 7
          Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 8 of 11




fees for work on their fee petition. At that time it became apparent that Plaintiffs never accepted

Defendants’ offer. Since there were interrelated legal issues between Defendants’ Rule 60(b)

Motion and their Opposition to Plaintiffs’ Motion for Attorney Fees, Defendants’ filed both their

Rule 60(b) Motion and their Opposition on the same day, May 29, 2020. Plaintiffs have failed to

show that waiting thirty days to file a Rule 60(b) motion is unreasonable.

          C.     Granting Defendants’ Motion would not be “extremely prejudicial” to
                 Plaintiffs.

          Plaintiffs claim that granting the Rule 60(b) motion would be “extremely prejudicial.”

Their main argument to support this claim is that McFarlin settled with Oneida County after

Plaintiffs served their purported notices of acceptance on Box Elder County. Plaintiffs claim that

if the Court grants the Rule 60(b) motion, that Defendants will be able to use the “empty chair”

defense at trial because Plaintiffs settled all of their claims with Oneida County. But Defendants

do not need to apportion blame to the “empty chair” to defend against Plaintiffs’ claims. The

issue of whether Box Elder County had probable cause is independent from the issue of whether

Oneida County had probable cause.6 And if Plaintiffs survive Defendants’ motion for summary

judgment and end up going to trial, the Court has discretion to limit Defendants’ use of an

“empty chair” defense. See Harte v. Burns, No. 13-2586-JWL, 2020 WL 777207, at *3, n. 4 (D.

Kan. Feb. 18, 2020).

          Plaintiffs also claim that granting the Rule 60(b) motion would be “extremely

prejudicial” because evidence has “gone stale.” But Plaintiffs did not provide any examples, and

Defendants are not aware of any evidence that could have possibly “gone stale” in just a few

6
    See Defs.’ Opp. to Pls.’ Mot. for Attorney Fees at 7-9 (Dkt. No. 111).
                                                  8
           Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 9 of 11




months. Finally, plaintiffs claim they have had to “identify witnesses and ensure they were

accessible to investigators for trial” [and that] “this effort will all need to be duplicated.”7

Plaintiffs do not say what witnesses they would have to re-identify. But even if they did have to

duplicate some effort, there is no explanation for why it would be “extremely prejudicial.” To the

extent that Plaintiffs are complaining they already spent money preparing for trial that they will

have to spend again, they chose to take on that risk knowing trial was a long way off. When

Defendants made their Rule 68 offer the parties were still in the middle of discovery,

Defendants’ motion for judgment on the pleadings was pending, and none of the parties had

submitted a motion for summary judgment.

          Although Plaintiffs argue it would be prejudicial to grant the Rule 60(b) motion, it would

be more prejudicial towards Defendants for the Court to enforce a judgment when there was

never a valid Rule 68 agreement in the first place. With Plaintiffs’ new affidavit, they have now

requested over 18,000 dollars in post-offer costs and fees for work done on their petition.

Defendants never contemplated or bargained for paying those fees. In fact, their Rule 68 offer

was meant to prevent such a request. Enforcing a judgment on terms that the parties never agreed

to would by extremely prejudicial to Defendants. Thus, if the Court finds that there was never a

valid Rule 68 agreement, it should grant Defendants’ request for relief from the judgment.




7
    Pls.’ Opp. at 5, n. 16.
                                                   9
       Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 10 of 11




                                        CONCLUSION

       For the above reasons and the reasons argued in Defendants’ Motion, Defendants

respectfully request that the Court grant their Rule 60(b) motion and vacate the entry of

judgment against Defendants.

       DATED this 23rd day of June, 2020.

                                                     DURHAM JONES & PINEGAR, P.C.



                                                     /s/ R. Blake Hamilton
                                                     R. Blake Hamilton
                                                     Ashley M. Gregson
                                                     Ryan M. Stephens
                                                     ATTORNEYS FOR BOX ELDER
                                                     COUNTY DEFENDANTS




                                                10
       Case 1:18-cv-00156-DAK Document 120 Filed 06/23/20 Page 11 of 11




                               CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing document was served this
  rd
23 day of June, 2020, via electronic filing upon the following:

       Daniel L. Steel (6336)
       Grant M. Sumsion (6445)
       SUMSION STEELE & CRANDALL
       545 E. University Parkway, Suite 200
       Orem, Utah 84097
       Telephone: (801) 426-6888
       dan@sumsionsteele.com
       grant@sumsionsteele.com

       Bron Rammell
       MAY RAMMELL & WELLS
       216 W. Whitman St.
       Pocatello, ID 83204
       bron@mrtlaw.net



                                                   /s/ Melani Thatcher
                                                   Paralegal




                                              11
